Citation Nr: 0714417	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
January 20, 2005 and entitlement to a rating higher than 10 
percent for a right knee disability from January 20, 2005.  

2.  Entitlement to an initial compensable rating for 
residuals of a right great toe fracture.

3.  Entitlement to an initial compensable rating for allergic 
rhinitis.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal were before the Board in May 2004 and 
January 2006.  They were remanded both times for additional 
evidentiary development and/or to cure a procedural error.  


FINDINGS OF FACT

1.  Prior to January 20, 2005, the service-connected post-
traumatic arthrosis of the right knee was manifested by 
subjective complaints of pain but without limitation of 
motion or instability of the knee; as of January 20, 2005, 
the service-connected post-traumatic arthrosis of the right 
knee was manifested by subjective complaints of pain and 
slight limitation of motion of the knee in flexion.  

2.  The service-connected residuals of a right great toe 
fracture are manifested by subjective complaints of pain and 
an inability to rise on the toes.  

3.  The service-connected allergic rhinitis is manifested by 
complaints of nasal discharge but without obstruction or 
polyps.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating prior to January 20, 2005 and entitlement to a rating 
in excess of 10 percent from January 20, 2005 for right knee 
post traumatic arthrosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2006).  

2.  The criteria for entitlement to an initial compensable 
rating for residuals of a right great toe fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5284 (2006).

3.  The criteria for entitlement to an initial compensable 
rating for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including §§ 
4.7, 4.97, Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2004 and 
March 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2004 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issues decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities adjudicated by 
this decision other than via the most recent supplemental 
statement of the case dated in September 2006.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran does not argue otherwise.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dunlap v. Nicholson, Vet. 
App. No. 03-0320 (March, 23, 2007) (With respect to notice 
errors, the burden is generally on the claimant to assert 
with specificity how he or she was prejudiced by any 
notification error).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for increased initial ratings, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claim 
based on his status as a veteran as defined by 38 C.F.R. § 
3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
The report of a January 2005 VA foot examination indicates 
that the veteran was unemployed and receiving Social Security 
disability benefits since December 2004.  The records upon 
which the Social Security decision are based have not been 
associated with the claims file.  Significantly, there is no 
indication anywhere in the claims file that any records 
pertinent to the issues on appeal were contained in the 
Social Security records.  The veteran has not indicated that 
he received any treatment from private physicians and all VA 
records have been obtained.  The report of the January 2005 
VA foot examination indicates that the Social Security 
disability payments were granted based on a neuropsychiatric 
condition.  The Board finds that the evidence of record is 
adequate to evaluate the disabilities on appeal without 
delaying adjudication to obtain the outstanding Social 
Security records.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


General Increased Ratings Criteria

In a March 2002 decision, the RO granted service connection 
for a right great toe fracture, for chronic allergic rhinitis 
and for post-traumatic arthritis of the right knee.  The 
disabilities were all assigned non-compensable ratings, 
effective from November 1, 2000.  The veteran appealed the 
disability evaluations assigned resulting in the current 
appeal.  In a June 2005 decision, the disability evaluation 
assigned for the right knee was increased to 10 percent, 
effective from January 20, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations  
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria  
required for that rating.  Otherwise, the lower rating will  
be assigned.  38 C.F.R. Part 4, § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an  
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119  
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.


Entitlement to an initial compensable rating prior to January 
20, 2005 and entitlement to a rating higher than 10 percent 
for a right knee disability from January 20, 2005.

Criteria

The veteran's right knee disability has been evaluated under 
Diagnostic Codes 5003-5260.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
the criteria for limitation of motion for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent GC 
opinions indicate that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Factual Background

An August 2001 VA clinical record indicates the veteran 
complained of right knee pain.  The assessment was right knee 
pain.  

On VA joints examination in November 2001, the veteran 
reported mild pain in the right knee and discomfort on moving 
as well as with certain activities.  Standing for six hours 
would result in the knee swelling.  He reportedly sought 
medical treatment on several occasions in the preceding year 
for knee problems.  He reported that he had had 10 occasions 
of severe bouts of right knee or great toe pain which 
functionally impaired him.  There were no episodes of 
dislocation or subluxation.  He reported that, due to 
problems with his right knee and great toe condition, he was 
unable to run, walk long distances, and had difficulty 
lifting objects weighing more than 50 pounds.  The range of 
motion of the right knee was flexion to 140 degrees and 
extension to 0 degrees.  There was no objective evidence of 
painful motion on all movements of the right knee.  There was 
no objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of the right knee.  Gait was normal.  No ankylosis 
was present.  The diagnosis was status post right knee 
arthroscopic surgery with chondroplasty.  November 2001 X-
rays of the right knee were interpreted as revealing no 
fracture, dislocations, or any osseous, articular or soft 
tissue pathology.  The impression was a normal study.  

A September 2004 VA clinical record demonstrates the veteran 
sought treatment for right knee pain which increased with 
using stairs and also start up pain.  Physical examination 
revealed crepitus but no instability.  The assessment was 
chondromalacia.  

At the time of a January 2005 VA joints examination, the 
veteran reported he had constant moderate to severe right 
knee pain and also locking of the knee.  He sought treatment 
during the preceding year from a primary care physician for 
right knee pain which was treated with medications.  
Prolonged standing, walking and riding a bike increased the 
knee pain.  He reported he had had five acute episodes of 
right knee pain which functionally impaired him during the 
preceding year.  The pain lasted an average of one week.  He 
reported he used a cane constantly for ambulation as well as 
a right knee brace.  There were no reported episodes of 
dislocation or subluxation during the preceding year.  The 
range of motion of the right knee was active flexion to 10 
degrees and passive flexion to 90 degrees.  Extension was to 
0 degrees.  The examiner noted that active flexion of 10 
degrees was incompatible with walking and that the veteran 
was able to walk unaided.  There was no painful motion on the 
range of motion testing.  The examiner was unable to estimate 
the degree of functional loss due to pain on use as it 
appeared to the examiner that the veteran was not putting 
forth his full effort but he was cooperative.  There was no 
objective evidence of painful motion on movements of the 
right knee.  There as no edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement of the right knee.  The knee was tender to 
palpation.  Crepitation was present.  No ankylosis was 
present.  The right knee was stable but not painful following 
repetitive use.  The diagnosis was post-traumatic arthrosis 
of the right knee.  

There are several references in the clinical records to the 
veteran having an intact range of motion of the 
musculoskeletal system.  These references are included in 
clinical records dated in May 2001, August 2001, July 2004, 
November 2004 and December 2004.  

Analysis

The Board finds that a compensable rating is not warranted 
for the service-connected right knee disability prior to 
January 20, 2005.  At the time of the November 2001 VA 
examination, the veteran had a full range of motion in the 
knee from 0 degrees extension to 140 degrees flexion.  A 
compensable rating cannot be assigned under DCs 5260 and 5261 
when there is a full range of motion of the knee.  At the 
time of the November 2001 VA examination, the veteran 
reported that certain activities caused pain.  However, there 
is no quantification in the November 2001 examination report 
as to any loss in the range of motion of the knee which was 
due to pain on use or during flares.  Thus an increased 
rating is not warranted upon application of 38 C.F.R. 
§§ 4.40, 4.45 and the holding in the Deluca case.  There is 
no competent evidence of record indicating that the veteran 
experienced any subluxation or lateral instability which 
would allow for a grant of a compensable evaluation under DC 
5257.  The examiner who conducted the November 2001 VA 
examination specifically noted that no instability was 
present.  The September 2004 VA clinical record indicated 
that no instability was present in the knee.  The veteran did 
not exhibit any objective signs of knee instability.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the service-connected right knee disability 
from January 20, 2005 to the present.  At the time of the 
January 2005 VA examination, the examiner observed that the 
veteran was only able to actively flex his leg to 10 degrees 
but could passively flex his leg to 90 degrees.  The examiner 
further observed, however, that the level of impairment 
alleged by the veteran was not supported by the objective 
evidence of record.  The examiner specifically noted that 
flexion of the leg which was limited to 10 degrees was 
incompatible with walking and that the veteran had no problem 
with walking.  The Board further notes that VA clinical 
records dated in November and December 2004 indicated that 
the veteran's musculoskeletal system was found to have an 
intact range of motion at those times.  There was no mention 
in these clinical records as to the veteran's inability to 
walk or even that he was restricted in walking.  The Board 
finds that the restriction of active flexion of the knee 
demonstrated by the veteran at the time of the January 2005 
VA examination was not an accurate depiction of the 
manifestation of knee disability.  Reduced probative weight 
is attributed to the veteran's self-reported symptomatology 
as a result of this discrepancy.  The other evidence of 
record dated within two months of the examination indicates a 
much greater range of motion of the knee.  There is no other 
evidence of record which provides any quantification as to 
the loss of flexion of the right knee.  The Board finds, 
therefore, that there is insufficient objective evidence of 
record documenting that the restriction in the flexion of the 
veteran's right knee warrants more than a 10 percent 
evaluation under DC 5260.  At the time of the January 2005 VA 
examination, the veteran exhibited full extension of the knee 
to 0 degrees.  An increased rating is not warranted when the 
knee is evaluated under DC 5261.  An increased rating is also 
not warranted under DCs 5260 or 5261 upon application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in Deluca.  
The examiner who conducted the January 2005 VA examination 
specifically noted that there was no objective evidence of 
painful motion on movements of the right knee.  He noted that 
the right knee was stable and not painful following 
repetitive use.  He also opined that he was unable to provide 
any further opinion on functional loss due to pain on use or 
during flares because the veteran was not putting forth his 
full effort.  

A rating in excess of 10 percent subsequent to January 20, 
2005 is also not warranted when the service-connected knee 
disability is evaluated under DC 5257.  There is no objective 
evidence of record documenting that the service-connected 
knee disability is manifested by subluxation or lateral 
instability.  At the time of the most recent VA examination, 
the veteran reported that he did not experience any lateral 
instability or subluxation within the preceding year.  
Furthermore, it was noted that physical examination revealed 
that the knee was stable at that time.  

Based on the above, the Board finds that an increased rating 
not warranted for the right knee disability during any 
portion of the appeal period.  




Entitlement to an initial compensable rating for residuals of 
a right great toe fracture.

Criteria

The residuals of the right great toe fracture are currently 
evaluated as non-compensably disabling by analogy under DCs 
5299-5284.  

Diagnostic Code 5284 rates impairment resulting from other 
foot injuries.  According to this diagnostic code, evidence 
of moderate residuals of a foot injury warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The next higher evaluation of 
20 percent requires evidence of moderately severe residuals 
of a foot injury.  Id.  The highest rating allowable pursuant 
to this diagnostic code, 30 percent, requires evidence of 
severe residuals of a foot injury.  Id.  Actual loss of use 
of the foot will be evaluated as 40 percent disabling.  38 
C.F.R. § 4.71a, Note following Diagnostic Code 5284.

The words "slight," "moderate," and "severe" are not defined  
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6. 

Factual Background

At the time of a November 2001 VA examination, the veteran 
reported he had fractured his right great toe in 1997.  He 
referred to no pain to his great toe.  Upon cold exposure, he 
referred to severe pain in the right great toe fracture site.  
There had been no trips to the emergency room for problems 
with the right great toe in the preceding year.  
Precipitating factors for the toe pain were entering a 
freezer at work for his job as a butcher.  He did not require 
any assistive devices for ambulation.  There were no 
constitutional symptoms for inflammatory arthritis observed 
in the right toe.  The veteran was working part time as a 
butcher.  He reported that, due to problems with his right 
knee and great toe condition, he was unable to run, walk long 
distances, and had difficulty lifting objects weighing more 
than 50 pounds.  Range of motion of the great toe was 
dorsiflexion to 60 degrees.  There was no pain in the range 
of motion.  There was no objective evidence of painful motion 
on all movements of the right great toe.  There was no 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
the right great toe.  Gait was normal.  No ankylosis was 
present.  

The veteran complained of discomfort in the right great toe 
at the time of a November 2001 VA general medical 
examination.  Physical examination showed a well healed 
status post right great toe fracture.  The pertinent 
impression was status post right big toe fracture.  

A February 2002 VA clinical record demonstrates that a 
November 2001 X-ray of the right great toe was interpreted as 
revealing no fracture, dislocation or any osseous, articular 
or soft tissue pathology.  The impression was normal study of 
the right foot.

A VA foot examination was conducted in January 2005.  The 
veteran reported constant, moderate to severe great toe pain 
with occasional radiation to the shin, associated with a 
callus on the plantar aspect of the right great toe.  
Precipitating factors for the toe pain were standing and 
walking for long periods.  The veteran estimated that, during 
the last year, on two occasions he had acute right great toe 
pain which functionally impaired him with pain lasting for 
two days.  He alleged that he occasionally used crutches for 
ambulation and constantly used a cane.  He was not using a 
right great toe brace or corrective shoes.  He could walk 
unaided.  The veteran was unemployed since December 2004 due 
to a neuropsychiatric condition.  He reported that he was 
unable to run or ride a bicycle due to his right great toe 
disability.  Physical examination revealed that the range of 
motion of the right great toe was dorsiflexion to 40 degrees 
and plantar flexion to 55 degrees.  There was no painful 
motion in range of motion testing.  The examiner was unable 
to estimate the degree of functional loss due to pain on use 
as it appeared the veteran was not putting forth his full 
effort, claiming severe pain.  The examiner noted that there 
was no evidence of painful motion on the movement of the 
right great toe.  There was no edema or instability.  Muscle 
strength was 2/5.  The veteran could walk on his heels 
without problems.  Tenderness to palpation was present.  The 
veteran was able to walk unaided and had no functional 
limitations on standing or walking.  No abnormal weight 
bearing callosities were noted.  There were no skin or 
vascular changes.  The veteran was able to stand, perform 
supination and pronation and rise on his heels but he could 
not rise on his toes and could not squat.  No hammer toes, 
high arch or claw foot deformity was present.  The veteran's 
feet were not flat.  There was no hallux valgus.  
Dorsiflexion of the first metatarsophalangeal was to 40 
degrees.  The diagnosis was residuals of a right great toe 
fracture.  

Analysis

The Board finds that an increased rating is not warranted for 
the residuals of a great toe fracture.  The evidence of 
record during the entire appeal period demonstrates that the 
disability is manifested by, at most, subjective complaints 
of pain and an inability to rise on his toes.  The Board 
notes that the veteran's subjective complaints of pain were 
not objectively confirmed on physical examination.  The 
reports of the November 2001 and January 2005 VA examinations 
both indicated that there was no objective evidence of 
painful motion.  The veteran has alleged that he required the 
use of a cane and/or crutches to ambulate due to his foot 
problem.  Significantly, there is no objective evidence of 
record documenting that the veteran required any assistive 
device for ambulation and certainly no objective evidence of 
record which demonstrates that the veteran's ability to walk 
was affected by his service-connected right great toe 
disability.  The examiner who conducted the most recent VA 
examination in January 2005 specifically noted that the 
veteran was able to walk unaided and had no functional 
limitations on standing and walking.  The clinical records 
associated with the claims file do not reference the veteran 
being prescribed or using an assistive device for ambulation 
which was due to the service-connected great toe fracture.  
There are no callosities present which would indicate unusual 
gait.  The Board finds that the symptomatology manifested by 
the service-connected residuals of the great toe fracture 
during the entire appeal period consists of subjective 
complaints of pain and an inability to rise on the toes.  
This symptomatology more nearly approximates, at most, a mild 
foot disability.  It was specifically noted in the report of 
the January 2005 VA examination that the veteran had no 
functional limitation on standing or walking.  There was no 
indication in the claims file that the inability to rise on 
the toes resulted in any industrial impairment.  

Based on the above, the Board finds that an increased rating 
is not warranted for the service-connected right great toe 
disability during any portion of the appeal period.  


Entitlement to an initial compensable rating for allergic 
rhinitis.

Criteria

The veteran's service-connected allergic rhinitis has been 
evaluated as non-compensably disabling during the entire 
appeal period under Diagnostic Code 6522.  Under DC 6522, a 
10 percent rating is warranted where there are no polyps, but 
there is greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent rating requires the presence of polyps.  38 
C.F.R. § 4.97 Diagnostic Code 6522.

The Board finds that an increased rating is not warranted for 
the service-connected rhinitis during any portion of the 
appeal period.  No polyps or obstruction was found at the 
time of the November 2001 VA nose and sinus examination.  At 
the time of the examination, the veteran complained of almost 
constant congestion, frontal headaches, clear nasal discharge 
and episodes of sneezing.  The examiner noted the symptoms 
appeared to be allergic in nature.  Physical examination 
revealed pale mucosa with midline septum.  The pertinent 
diagnosis was suspected chronic allergic rhinitis.  

The report of a November 2001 VA general medical examination 
indicates the veteran complained of a burning nose.  Physical 
examination revealed chronic sinusitis and rhinitis with 
redness in the turbinate mucosa.  The pertinent diagnosis was 
chronic rhinosinusitis.  There was no indication that the 
veteran had polyps or any obstruction in the nose.  

A January 2003 X-ray of the paranasal sinuses was interpreted 
as revealing no radiographic evidence of acute or chronic 
sinus disease.  A February 2003 Computed Tomography (CT) 
examination of the orbit was interpreted as revealing left 
superior turbinate concha bullosa, mild left nasal septum 
deviation and a small left maxillary sinus retention cyst.  

A June 2005 VA clinical record indicates that nasal 
examination revealed no polyps or masses.  There were also no 
mucosal lesions or secretions.  

On VA examination of the nose and sinus in August 2005, the 
veteran reported sneezing spells, runny nose, nasal 
obstruction and mouth breathing.  He used a nasal spray.  He 
reported he experienced clear secretions but no purulent 
discharge.  Physical examination of the nose revealed the 
septum was fairly straight with no evidence of septal 
perforation or polyposis.  Some polypoid degeneration of the 
turbinates was present but there was no evidence of purulent 
discharge.  The diagnosis was allergic rhinitis without 
polyposis.  The examiner noted that there was no evidence of 
bacterial rhinitis or sinusitis or granulomatous disease.  
The inferior turbinates were hypertrophic but there was no 
evidence of significant obstruction.  There was no clinical 
evidence of sinusitis.  

An August 2005 VA clinical record indicates that physical 
examination of the nose revealed no polyps, masses, lesions 
or secretions.  The assessment was obstructive sleep apnea, 
allergic rhinitis and gastroesophageal reflux.  

The Board finds that there is no competent evidence of record 
indicating that the veteran experiences any polyps or 
obstruction in his nose during the entire appeal period.  

The Board notes there are references in the VA clinical 
records to sinusitis.  None of the clinical records actually 
include a diagnosis of the disability, it is merely included 
while reporting the veteran's medical history.  The reports 
of the VA examinations did not include diagnoses of 
sinusitis.  Service connection is not in effect for 
sinusitis.  It is not appropriate to rate the service-
connected rhinitis under the rating criteria for evaluation 
of sinusitis which is included in DC's 6510-6514.  

Based on the above, the Board finds that an increased rating 
is not warranted for the service-connected chronic allergic 
rhinitis disability during any portion of the appeal period.  

Conclusions

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The evidence of record 
indicates that the veteran is unemployed but, at the time of 
the January 2005 VA examination, it was noted that Social 
Security found the veteran unemployable due to a 
neuropsychiatric condition.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to increased initial ratings 
for any of the disabilities currently on appeal.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit favorable 
determinations pursuant to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied as to all issues.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


